Case 1:20-cv-24523-KMW Document 96 Entered on FLSD Docket 11/13/2020 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

  GILEAD SCIENCES, INC.; GILEAD SCIENCES
  IRELAND UC,

                         Plaintiffs,
                                             Civil Action No. 20-cv-24523-KMW
        v.

  AJC MEDICAL GROUP, INC.; ALLIANCE
  MEDICAL CENTER, INC.; ALLIED HEALTH
  ORGANIZATION, INC.; BAIKAL MARKETING
  GROUP, INC.; A BETTER YOU WELLNESS
  CENTER, LLC; 3RD STEP RECOVERY
  GROUP, INC. D/B/A CONTINENTAL
  WELLNESS CENTER; COMMUNITY HEALTH
  MEDICAL CENTER LLC; DOCTORS UNITED,
  INC. D/B/A DOCTORS UNITED GROUP;
  FLORIMED MEDICAL CENTER CORP.; JUAN
  JESUS SALINA, M.D. CORP.; LABS4LESS
  LLC; PHYSICIAN PREFERRED PHARMACY,
  INC.; POSITIVE HEALTH ALLIANCE, INC.;
  PRIORITY HEALTH MEDICAL CENTER, INC.;
  TESTING MATTERS INC.; UNITED CLINICAL
  LABORATORY LLC; UNITED PHARMACY
  LLC; WELL CARE LLC; TAMARA ALONSO;
  JEAN ALEXANDRE; CHENARA ANDERSON;
  MYRIAM AUGUSTINE; TWIGGI BATISTA;
  ARSEN BAZYLENKO; MICHAEL BOGDAN;
  BARBARA BRYANT; AUGUSTINE CARBON;
  JENNIFER JOHN CARBON; KHADIJAH
  CARBON; ALEJANDRO CASTRO; JOHN
  CATANO; JEAN CHARLOT; SHONTA
  DARDEN; ALEXANDER EVANS; MARIA
  FREEMAN; JESULA GABO; SHAJUANDRINE
  GARCIA; BARBARA GIBSON; KERLINE
  JOSEPH; VIERGELA JOSEPH; ANDRE KERR;
  GARY KOGAN; CASSANDRA LOUISSAINT;
  CORA MANN; NICK MYRTIL; IFEOMA
  NWOFOR; ERIK JOSEPH PAVAO; WILLIE
  PEACOCK; MICHAEL PIERCE; MICHEL
  POITEVIEN; JEAN RODNEY; TATIANA
  ROZENBLYUM; JUAN JESUS SALINA;
  DIMITRY SHAPOSHNIKOV; ROMAN
  SHEKHET; KIRILL VESSELOV; MIKHAIL
  VESSELOV; TOMAS WHARTON,

                         Defendants.
Case 1:20-cv-24523-KMW Document 96 Entered on FLSD Docket 11/13/2020 Page 2 of 2




           ORDER GRANTING PLAINTIFFS’ MOTION FOR ENTRY OF AGREED
                          PRELIMINARY INJUNCTION

          This matter is before the Court on the Motion for Entry of Agreed Preliminary

  Injunction (“Motion”), filed by Plaintiffs Gilead Sciences, Inc. and Gilead Sciences Ireland

  UC (together, “Gilead”).    [DE 85.]   The Court, having reviewed the Stipulation and

  [Proposed] Order for Preliminary Injunction [DE 85-1], which has been executed by Gilead

  and Defendant United Clinical Laboratory LLC, finds that the Motion [DE 85] should be

  GRANTED. Accordingly, it is hereby ORDERED:

          1.    Gilead’s Motion for Entry of Agreed Preliminary Injunction [DE 85] is

  GRANTED.

          2.    The Stipulation and [Proposed] Order for Preliminary Injunction [DE 85-1]

  is APPROVED and ADOPTED as an Order of the Court.

          DONE AND ORDERED in Chambers in Miami, Florida, this 13th day of November,

  2020.




  Copies furnished to: All Counsel of Record
